Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 17, 2018

                                     No. 04-18-00576-CV

                       IN THE INTEREST OF C.J.J. JR., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01036
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
        In this accelerated appeal of the July 18, 2018 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on October 15, 2018. See TEX. R.
APP. P. 38.6(a). On the brief’s due date, Appellant filed a motion for a twenty-day extension of
time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed in this court by
November 5, 2018. See id. Further motions for extension of time to file Appellant’s brief are
discouraged. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court